DETAILED ACTION
	Claims 1-18 are pending and under examination.


Information Disclosure Statement
	The references contained in the IDS dated April 18, 2022 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tp Therapeutics, WO 2018/140554 A1 in view of Verastem, US 2016/0346262.
Determining the scope and contents of the prior art.
WO 2018/140554 teaches combination therapy involving diaryl macrocyclic compounds.  Regarding claim 1, Tp teaches a method of treating cancer in a patient in need of such treatment (para[010] “In one aspect, the disclosure provides a method for treating cancer in a host animal), the method comprising administering to the patient a therapeutically effective amount of a compound that inhibits FAK, SRC, and JAK2 (para[010] “the method comprising the step of administering to the host animal a therapeutically effective amount of a compound that inhibits FAK, SRC, and JAK2”) having structure depicted (para [044] “In some embodiments of the above aspects, the compound that inhibits FAK, SRC and JAK2 is of the formula”, “1st compound”), in combination with a therapeutically effective amount of an agent (para[010] “the method comprising the step of administering to the host animal a therapeutically effective amount of a compound that inhibits FAK, SRC and JAK2, in combination with a therapeutically effective amount of at least one additional anti-cancer agent”), 
       Ascertaining the difference between the prior art and the claims at issue.
Tp does not teach wherein the agent is a MEK inhibitor.  However, Verastem teaches the combination of a FAK inhibitor and a MEK inhibitor is used to treat cancer (Abstract “The present invention relates to, inter alia, combinations, methods, compositions, and oral dosage forms of a FAK inhibitor and a MEK inhibitor, for treating abnormal cell growth (e.g., cancer)”).  
Regarding claim 2, Tp in view of Verastem teaches the method of claim 1, but does not teach wherein at least one genetically altered oncogenic gene has been previously identified in the patient, wherein the at least one genetically altered oncogenic gene is a genetically altered KRAS, a genetically altered NRAS, a genetically altered HRAS, a genetically altered BRAS, a genetically altered MEK, and/or a genetically altered P13K.  However, Tp further teaches the cancer includes a genetic mutation in certain genes (para[0257] “It will be appreciated that the term “cancer” includes cancers that involve the upregulation of certain genes or genetic mutations in certain genes that can lead to disease progression, such up-regulation of epidermal growth factor receptor”) and Verastem teaches the cancer can be KRAS mutant cancer (para[0009] “In some embodiments, the cancer is selected from the group comprising”, “lung cancer (e.g., non-small cell lung cancer (NSCLC), e.g., KRAS mutant NSCLC))”).  
	Regarding claim 3, Tp in view of Verastem teaches the method of claim 2, but does not teach wherein the genetically altered KRAS comprises at least one mutation selected from the group consisting of G12C, G12V, G12D, G12A, G13C, G12S, D12R, D12F, G13D, G13V, G13R, G13E, Q61H, Q61E, Q61L, and Q61R; or selected from the group consisting of G12D, G13D, and Q61H; or KRAS comprises at least one mutation that is not G12A, G12C, G12S, G12V, and Q61K.  
	Regarding claim 4, Tp teaches the method of claim 1, wherein the cancer is colorectal cancer (para[063] “The method of clause 4, wherein the cancer is colorectal cancer”).
       Resolving the level of skill in the art.
Regarding claim 1, it thus would have been obvious to one of ordinary skill in the art to be motivated to combine the compound disclosed by Tp and MEK inhibitor by routine experimentation, in order to find the most effective method of treating cancer.
Regarding claim 2, it thus would have been obvious to one of ordinary skill in the art to be motivated to apply the method to treat patient having genetically altered KRAS by routine experimentation, in order to examine the efficacy of the method toward various types of cancer.  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to be motivated to apply the method to treat patients having genetically altered KRAS G12C by routine experimentation, in order to examine the efficacy of the method toward various types of cancer, because KRAS G12C mutant cancer is common in cancer patients (see US 2016/0166571 A1 to Araxes Pharma LLC para [0007] “Mutations in any one of these main isoforms of RAS (HRAS, NRAS, or KRAS) genes are among the most common events in human tumorigenesis.  KRAS mutations occur in more than 20% of all human cancers with the highest levels in pancreatic (~90%), colorectal (~40%), and lung (~35%), with G12C being a common mutation (glycine-12 to cysteine)”).


Claim Objections
Claims 5-18 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office	 
Tel. No.: (571) 272-9932